                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

CLYDE J. HOLLIDAY, III,

       Plaintiff,

v.                                   Case No.: 8:18-cv-1327-T-33CPT

MARKEL SYNDICATE 3000 AT
UNDERWRITERS AT LLOYDS,

     Defendant.
______________________________/
                                ORDER
       This matter comes before the Court pursuant to pro se

Plaintiff Clyde J. Holliday III’s Motion to Vacate (Doc. #

42),    which    the    Court      construes      as     a      motion    for

reconsideration.       Defendant        Markel    Syndicate       3000     at

Underwriters at Lloyds responded in opposition on November

28, 2018. (Doc. # 43). For the reasons that follow, the Motion

is denied.

I.     Legal Standard

       When, as here, a motion for reconsideration is filed

within 28 days of an order, Rule 59 applies. Beach Terrace

Condo. Ass’n, Inc. v. Goldring Inves., No. 8:15-cv-1117-T-

33TBM, 2015 WL 4548721, at *1 (M.D. Fla. July 28, 2015). “The

only   grounds   for    granting    a    Rule    59    motion    are     newly

discovered evidence or manifest errors of law or fact.”



                                    1
Anderson v. Fla. Dep’t of Envtl. Prot., 567 F. App’x 679, 680

(11th Cir. 2014)(quoting Arthur v. King, 500 F.3d 1335, 1343

(11th Cir. 2007)).

      Granting relief under Rule 59(e) is “an extraordinary

remedy to be employed sparingly in the interests of finality

and conservation of scarce judicial resources.” United States

v. DeRochemont, No. 8:10-cr-287-T-24MAP, 2012 WL 13510, at *2

(M.D. Fla. Jan. 4, 2012)(citation omitted). Furthermore, “a

Rule 59(e) motion [cannot be used] to relitigate old matters,

raise argument or present evidence that could have been raised

prior to the entry of judgment.” Michael Linet, Inc. v. Vill.

of Wellington, 408 F.3d 757, 763 (11th Cir. 2005).

II.   Analysis

      In its November 7, 2018 Order, the Court granted Markel

Syndicate   3000’s   motion   to       dismiss   the   Second   Amended

Complaint with prejudice because the sole remaining claim —

for malicious prosecution — was time-barred. (Doc. # 41).

That Order explained that the statute of limitations for

malicious prosecution is four years and “begins to run when

the prosecution is terminated in the plaintiff’s favor.” (Id.

at 4-5). The Second Amended Complaint alleged the charges

against Holliday were dropped on October 8, 2013, so the

statute of limitations ran on October 8, 2017. (Id. at 5).


                                   2
Because this action was initiated on June 4, 2018, the Court

held that the statute of limitations had already run, and

Holliday’s claim was time-barred. (Id.).

     Now, Holliday seeks reconsideration of the Court’s Order

and argues that his claim is not time-barred. (Doc. # 42). As

a preliminary matter, the Motion is procedurally deficient.

Holliday has failed to provide a memorandum of law in support

of the Motion as required by Local Rule 3.01(a). See Local

Rule 3.01(a), M.D. Fla. (requiring that every motion be

accompanied by “a memorandum of legal authority in support”).

Additionally,    Holliday   has    failed   to   confer     with   Markel

Syndicate’s counsel before filing the Motion as required by

Local    Rule   3.01(g).   See    Local   Rule   3.01(g),    M.D.   Fla.

(requiring a party to confer in good faith with opposing

counsel before filing most types of motions and requiring

that motion include a certification regarding the conferral).

Therefore, the Motion is due to be denied on these grounds

alone.

     Nevertheless, the Court will also address Holliday’s

arguments on the merits. First, Holliday argues that the claim

is not time-barred because he had filed an earlier action,

Holliday v. Syndicate 3000 at Lloyds, London, No. 8:17-cv-

2063-T-33AEP, on August 29, 2017. (Id. at 1-2). Because that


                                    3
case was filed before the four-year statute of limitations

had run, Holliday argues that his assertion of the malicious

prosecution claim in this case is timely.

       The Court already addressed this argument in its Order

dismissing the case. (Doc. # 41 at 7). “When an action is

dismissed, the statute of limitations is not tolled during

the period that the dismissed action was pending; rather, the

statute will run as if the dismissed action had never been

filed.” Steinberg v. Barclay’s Nominees (Branches) Ltd., No.

04-60897-CIV, 2008 WL 4601043, at *8 (S.D. Fla. Sept. 30,

2008)(citation omitted). So, this Court held in its previous

Order that “the existence of a previous action brought by

Holliday asserting a malicious prosecution claim would not

toll the statute of limitations here.” (Doc. # 41 at 7).

       In short, the fact that Holliday’s earlier-filed action

(8:17-cv-2063-T-33AEP), which was dismissed for failure to

serve, was filed within the statute of limitations does not

render his claim in this case timely. See Harkleroad v.

Claxton, No. CV 408-167, 2011 WL 13199127, at *3 (S.D. Ga.

Dec.   12,    2011)(“While      Plaintiff’s   first     suit   was   timely

filed, her second suit was filed almost a year after the

statute      of   limitations    had   expired.   The   two    suits   were

separate suits filed under different case numbers, and this


                                       4
Court sees no reason to treat them as one suit even though

they were pending at the same time.”).

       Next,    Holliday    appears       to    argue   that   the    relevant

statute of limitations for his claim is twelve years, rather

than four years. (Doc. # 42 at 2-3). As the Court explained

in its previous Orders (Doc. # 33 at 8-9; Doc. # 41 at 6),

Holliday is incorrect that the statute of limitations period

for his malicious prosecution claim is twelve years under

Florida law. Section 95.031(2)(a), Florida Statutes, provides

that a claim for fraud can be brought no later than twelve

years   after     the    fraud   occurred,       regardless    of    when   the

plaintiff discovers the fraud. See Fla. Stat. § 95.031(2)(a)

(“An action founded upon fraud under s. 95.11(3) . . . must

be begun within the period prescribed in this chapter, with

the period running from the time the facts giving rise to the

cause of action were discovered or should have been discovered

with the exercise of due diligence . . . but in any event an

action for fraud under s. 95.11(3) must be begun within 12

years after the date of the commission of the alleged fraud,

regardless of the date the fraud was or should have been

discovered.”). Thus, that statute does not create a twelve-

year    statute     of     limitations         for   Holliday’s      malicious

prosecution claim at issue here.


                                      5
     Finally,      Holliday    also       accuses   Markel    Syndicate’s

counsel of making misrepresentations of fact and accuses the

undersigned of “surrender[ing] its authority to the whims of

a thoroughly corrupt defense attorney.” (Doc. # 42 at 2).

These   accusations    are    unfounded.      The   fact    that   Holliday

disagrees   with    both     Markel   Syndicate’s     and    the   Court’s

analysis of the law does not support that the undersigned and

defense counsel are biased or colluding against Holliday.

     Holliday’s Motion to Vacate presents no newly-discovered

evidence or manifest errors of law or fact that justify

reconsideration of the Court’s Order of dismissal. Therefore,

the Motion is denied.

     Accordingly, it is
     ORDERED, ADJUDGED, and DECREED:
     Pro se Plaintiff Clyde J. Holliday III’s Motion to Vacate

(Doc. # 42) is DENIED.

     DONE and ORDERED in Chambers in Tampa, Florida, this

29th day of November, 2018.




                                      6
